Order filed October 29, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-11-00570-CV
                                  ____________

                    IN THE MATTER OF R.A., Appellant


                On Appeal from the County Court at Law No 3
                          Fort Bend County, Texas
                   Trial Court Cause No. 07-CJV-013620

                                   ORDER

      This appeal was abated for the court to reconsider its previous ruling
requiring non-public registration as a sex offender, which was signed June 22,
2011. A hearing was held on March 5, 2013. After the hearing, the trial court
signed a new order denying reconsideration and ordering non-public registration as
a sex offender. On October 25, 2013, our record was supplemented with the new
order. Accordingly, we issue the following order:

      Appellant’s supplemental brief addressing the evidence at the March 5,
2013, hearing, and the trial court’s order signed April 9, 2013, shall be due on or
before December 2, 2013. The State’s supplemental brief shall be due thirty days
after appellant’s supplemental brief is filed.



                                 PER CURIAM




                                           2